NO. 2015-001375-1

PARK AT SYCAMORE,                              §                        IN THE COUNTY  COURT
                                                                                RECEIVED IN
                                               §                              2nd COURT OF APPEALS
     Plaintiff,                                §                                FORT WORTH, TEXAS
                                               §                              04/10/2015 2:11:42 PM
v.                                             §                                  DEBRA   SPISAK l
                                                                                     ATLAWNO.
                                                                                       Clerk
                                               §
ROZALIND WILSON                                §
and ALL OCCUPANTS,                             §
                                               §
      Defendant.                               §                    TARRANTCOUNTY,TEXAS

                                          JUDGMENT

       On April 2, 2015, the above-styled and numbered cause came on for trial. This cause

was an eviction appeal from a judgment rendered against Defendant in the Justice of the Peace

Court Precinct 6, Tarrant County, Texas. Plaintiff Park at Sycamore appeared by and through its

attorneys of record, The Suster Law Group, PLLC. Defendant Rozalind Wilson did _ _

appear. The Court finds that it has jurisdiction over the case and parties. The Court further finds

that Defendant breached the lease contract with Plaintiff. The Court further finds that Plaintiff is

entitled to possession of the premises located at 7516 Cape Cod Drive, Apartment #733, Fort

Worth, Texas 76133. The Court further finds that Plaintiff has sustained actual damages as a

result of Defendant's breach of lease. The Court further finds that Plaintiff should be awarded

reasonable and necessary attorneys' fees.      The Court further finds that Plaintiff should be

awarded court costs.

       IT IS THEREFORE ORDERED that Plaintiff take judgment against Defendant Rozalind

Wilson in the amount of$    ~ DO 0 JL._            , for actual damages and that Plaintiff be awarded
post-judgment interest at the contractual rate of eighteen percent ( 18%) per annum.

       IT IS FURTHER ORDERED that Defendant Rozalind Wilson and all occupants vacate

the premises located at 7516 Cape Cod Drive, Apartment #733, Fort Worth, Texas 76133, and



JUDGMENT                                                                                      PAGE 1
that Plaintiff be granted judgment for possession of such premises.

        IT IS FURTHER ORDERED that Plaintiff take judgment against Defendant Rozalind

Wilson in the amount of $1,002.09 for reasonable and necessary attorneys' fees through trial. IT

IS FURTHER ORDERED that Plaintiff take judgment against Defendant in the amount of an

additional $7,500.00, for necessary and reasonable attorneys' fees should Plaintiff prevail on

appeal to the Court of Appeals.       IT IS FURTHER ORDERED that Plaintiff take judgment

against Defendant in the amount of an additional $4,500.00, for necessary and reasonable

attorneys' fees should Plaintiff prevail on appeal to the Texas Supreme Court.

        IT IS FURTHER ORDERED that Plaintiff be awarded court costs in the amount of

$116.00.

        IT IS FURTHER ORDERED that all funds placed in the registry of the Court by

Defendant or on Defendant's behalf be immediately released to Plaintiff and mailed to The

Suster Law Group, PLLC, 1316 Village Drive, Suite 500, Plano, Texas 75093.

        IT IS FURTHER ORDERED that all writs necessary to enforce this judgment be issued

in accordance with the laws of the State of Texas and any related statutory waiting periods. All

relief not herein granted is denied. This judgment shall represent a full and final disposition of

all claims brought by all parties in this lawsuit.



                SIGNED this      b. day of April, 2015.




JUDGMENT                                                                                  PAGE2